 

Exhibit 10.1

 



EXECUTION VERSION

 





GTY Technology Holdings Inc.



 

July 29, 2019

 

John Curran



 

Re: Offer of Employment

 

Dear John:

 

On behalf of GTY Technology Holdings Inc. (together with its successors, the
“Company”), I am pleased to offer you the position of Executive Vice President
of Finance of the Company. Your employment will be effective as of July 29, 2019
(the “Effective Date”).

 

The terms that will apply to your employment with the Company are as follows:

 

1.Position and Duties. Commencing on the Effective Date, provided you are able
to provide services to the Company as the Executive Vice President of Finance,
you will be employed by the Company on a full-time basis as the Company’s
Executive Vice President of Finance, reporting to the Chief Executive Officer of
the Company (the “Company CEO”).

 

You agree to perform the duties and responsibilities of your position, and such
other duties and responsibilities as shall from time to time be mutually agreed
upon between you and the Company CEO. You agree that, while employed by the
Company, you will devote your full business time and your best efforts, business
judgment, skill and knowledge exclusively to the advancement of the business and
interests of the Company and its subsidiaries; provided, however, you will be
permitted to (i) engage in charitable and civic activities and (ii) manage your
personal and family financial matters, in each case, to the extent such
activities do not individually or in the aggregate interfere with your duties
and responsibilities to the Company or create any actual or potential conflict
of interests with the Company’s business.

 

Following a transition period, we expect that you will be appointed as the Chief
Financial Officer of the Company. You will continue to report to the Company CEO
upon your appointment as Chief Financial Officer. You agree to perform the
duties and responsibilities of the Chief Financial Officer of the Company
effective as of your date of appointment to that position.

 

2.Base Salary and Annual Bonus. During your employment with the Company, you
will receive an initial base salary of $400,000, less applicable tax and other
withholdings and deductions required by law, payable in accordance with the
Company’s payroll practices in effect from time to time. Your base salary will
be subject to periodic review by the Compensation Committee (the “Committee”) of
the Company’s Board of Directors (the “Board”).

 

For each calendar year of your employment, you will be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) under the GTY Technology
Holdings, Inc. Performance-Based Annual Incentive Plan (the “Bonus Plan”) of
$400,000. The Annual Bonus will be subject to pro-ration for any period of
employment of less than a full calendar year. The Annual Bonus will be subject
to the achievement of Company and individual performance goals established by
the Committee. The actual amount of the Annual Bonus, if any, will be determined
in good faith by the Committee. You must be employed by the Company on the day
that the Annual Bonus (if any) for a calendar year is paid in order to earn and
receive such Annual Bonus. Any earned Annual Bonus shall be subject to standard
payroll deductions and withholdings and paid no later than March 15th of the
year following the calendar year to which the Annual Bonus relates. The Annual
Bonus will be subject to the terms, conditions and restrictions of the Bonus
Plan.

 



 

 

 

3.Equity Compensation. On or about the Effective Date, you will, subject to
approval by the Committee, be granted an equity award under the GTY Technology
Holdings Inc. 2019 Omnibus Incentive Plan (the “Incentive Plan”) in the form of
restricted stock units having a grant date fair value of $1,000,000 (with the
number of restricted stock units determined based on the closing price per share
of the Company’s common stock on the date of grant) (the “Initial Equity
Award”). The Initial Equity Award will vest in substantially equal installments
on the first and second anniversaries of the grant date, subject to your
continued employment on such dates except as specifically set forth herein.

 

In addition, during calendar year 2020, subject to your continued employment and
approval by the Committee, you will be eligible to receive an equity award under
the Incentive Plan with a grant date fair value of $4,000,000 (if awarded, the
“Additional Equity Award”). One-quarter of the grant date fair value of the
Additional Equity Award will be delivered in the form of time-vested restricted
stock units that will vest in substantially equal installments on each of the
first, second, third and fourth anniversaries of the grant date, subject to your
continued employment on such dates except as specifically set forth herein. The
remaining three-quarters of the grant date fair value of the Additional Equity
Award will be delivered in the form of performance-based restricted stock units
that will be eligible to vest based on achievement of performance criteria
established by the Committee in its discretion.

 

Other than with respect to any sale to cover tax withholdings as expressly
permitted under the Incentive Plan or the award agreement thereunder, the shares
of the Company’s common stock received upon vesting of the Initial Equity Award,
the Additional Equity Award and any other equity awards that may be granted to
you under the Incentive Plan (collectively, the “Equity Awards”) will be subject
to the following “Resale Restrictions” for the periods described below: you may
not, directly or indirectly, (A) sell, offer for sale, pledge or otherwise
dispose of (except as otherwise provided herein) any shares of the Subject
Securities (as defined below) granted to you pursuant to the Equity Awards, or
(B) enter into any swap or other derivative transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of the Subject Securities, whether any such transaction described in clause (A)
or (B) above is to be settled by delivery of shares of the Company’s common
stock or other securities, in cash or otherwise. The aggregate number of shares
of the Company’s common stock issuable in respect of Equity Awards shall be
referred to herein as the “Subject Securities.” Notwithstanding the foregoing,
“Subject Securities” will not include any portion of the restricted stock units
subject to the Equity Awards that have been forfeited or cancelled pursuant to
the award agreement(s) evidencing the Equity Awards.

 



 2

 

 

The Subject Securities will remain subject to the Resale Restrictions for a
period of six months following the date the restricted stock units vest;
provided, however, if your employment is terminated other than due to your death
or Disability or as a result of a Change in Control (as defined in the Incentive
Plan) and prior to the end of such six-month period, the Resale Restrictions
will continue for a total of two years from the vesting date and shall lapse
immediately as of the date of your termination due to death or Disability. The
Subject Securities will also be subject in all respects to the terms of the
Incentive Plan as well as any and all applicable laws and stock exchange rules
and regulations and any applicable Company insider trading policy, “blackout”
policy or other similar trading restrictions (including, without limitation,
stock ownership guidelines) imposed by the Company from time to time.

 

The Equity Awards will be granted pursuant to the terms of the Incentive Plan
and will be evidenced by one or more award agreements under the Incentive Plan.
The Equity Awards will be subject to all of the terms, conditions and
restrictions set forth in the award agreement and the Incentive Plan.

 

4.Benefit Plans and Programs. You will be eligible to participate in the
Company’s benefits and benefits plans and programs in effect from time to time,
subject to the terms of any and all plan documents. The Company reserves the
right, in its sole discretion, to amend, change or discontinue, in whole or in
part, any and all of its benefits and/or benefit plans and programs, at any time
for any reason. The Company will reimburse you for all reasonable business
expenses you incur in the performance of your duties, subject to the terms of
the Company’s expense reimbursement policies in effect from time to time
applicable to senior executives. You will be entitled to paid vacation in
accordance with the Company’s policies. The Company will provide you with
substantially the same director and officer insurance coverage that the Company
provides senior executives.

 

5.At-Will Employment. Your employment with the Company shall, at all times, be
on an “at-will” basis. This means that your employment is not for a fixed term
or definite period. Rather, your employment can be terminated at any time, for
any or no reason, with or without cause or notice, and you may resign at any
time with or without reason, subject to any notice you are required to provide
pursuant to the terms of the Fair Competition Agreement between you and the
Company. The at-will nature of the employment relationship cannot be changed
except in a separate, individualized, written agreement signed by you and the
Company.

 

6.Termination. In the event your employment with the Company terminates for any
reason, the Company will pay you (i) unpaid base salary through the termination
date, payable in accordance with the Company’s payroll practices, (ii)
unreimbursed business expenses, payable in accordance with and subject to the
terms of the Company’s expense reimbursement policies and (iii) any vested
non-forfeitable amounts owing or accrued as of the termination date under the
Company’s benefit plans or programs in which you participated (collectively, the
“Accrued Benefits”).

 

Without otherwise limiting the “at-will” nature of your employment, in the event
your employment is terminated at any time by the Company without “Cause” (as
defined below) (excluding, for avoidance of doubt, a termination due to your
death or Disability) or you resign for “Good Reason” (as defined below), then
the Company shall provide you the following payments and benefits (the
“Severance Benefits”): (1) an amount equal to the sum of (x) 50% of your then
current base salary plus (y) 50% of your then current target Annual Bonus, with
such amount payable in substantially equal installments over the six-month
period following the date of your termination (the “Severance Period”); and (2)
provided you timely elect and remain eligible for coverage pursuant to Part 6 of
Title I of ERISA, or similar state law (collectively, “COBRA”), payment or
reimbursement to you of an amount equal to the full monthly premium for COBRA
continuation coverage under the Company’s medical plans as in effect on the date
of your termination with respect to the level of coverage in effect for you and
your eligible depends as of the date of your termination, on a monthly basis on
the first business day of the calendar month next following the calendar month
in which the applicable COBRA premiums were paid, with respect to the period
from the date of your termination until the earlier of (x) the end of the
Severance Period and (y) the date you become eligible for continued coverage
under a subsequent employer’s health plan.

 



 3

 

 

Notwithstanding the foregoing, in the event your employment is terminated by the
Company without Cause or for Good Reason within two years following a Change in
Control (as defined in the Incentive Plan), you will be entitled to receive (1)
severance in an amount equal to one times the sum of (x) your then current base
salary plus (y) your then current target Annual Bonus, with such amount payable
in substantially equal monthly installments over the 12-month period following
your date of termination, (2) provided you timely elect and remain eligible for
coverage pursuant to COBRA, payment or reimbursement to you of an amount equal
to the full monthly premium for COBRA continuation coverage under the Company’s
medical plans as in effect on the date of your termination with respect to the
level of coverage in effect for you and your eligible depends as of the date of
your termination, on a monthly basis on the first business day of the calendar
month next following the calendar month in which the applicable COBRA premiums
were paid, with respect to the period from the date of your termination until
the earlier of (x) 12 months following your termination and (y) the date you
become eligible for continued coverage under a subsequent employer’s health
plan, and (3) full vesting of any then-unvested equity awards (including the
Equity Awards) granted to you by the Company under the Incentive Plan
(collectively, the “CIC Severance”).

 

Notwithstanding anything herein to the contrary, you will not be entitled to
receive the Severance Benefits or the CIC Severance, as applicable, or any other
payment or benefit triggered upon termination of employment (other than the
Accrued Benefits) unless, within 30 days following the termination date, you
have executed and not revoked a general release of claims in a standard form
utilized by the Company (the “Release”). The Severance Benefits or the CIC
Severance, as applicable, shall be paid or commence on the first payroll period
following the date the Release becomes effective (the “Payment Date”), provided
that if the period during which you may deliver the Release spans two calendar
years, the Payment Date shall be no earlier than January 1 of the second
calendar year.

 

For purposes of this offer letter, “Cause” shall mean: (i) a willful act of
dishonesty by you in connection with the performance of your duties as an
employee; (ii) your conviction of, indictment for, or plea of guilty or nolo
contendere to, (x) a felony or (y) any other crime involving fraud, embezzlement
or moral turpitude or a material violation of federal or state law that has had
or is reasonably likely to have a detrimental effect on the Company’s reputation
or business; (iii) your gross misconduct in the performance of your duties as an
employee; (iv) your intentional or grossly negligent unauthorized use or
disclosure of any Confidential Information or Intellectual Property (each as
defined in the Fair Competition Agreement); (v) your material breach of any
obligations under any written agreement between you and the Company, including,
without limitation, the Fair Competition Agreement, if such breach is not
remedied by you within thirty (30) days after the Company provides you with
notice thereof; (vi) your material breach of any material Company policy
generally applicable to Company employees, including but not limited to those
relating to insider trading or sexual harassment, if such breach is not remedied
by you within thirty (30) days after the Company provides you with notice
thereof; or (vii) your willful refusal to follow the lawful directives of the
Company CEO, if such refusal is not remedied by you within thirty (30) days
after the Company provides you with notice thereof.

 

For purposes of this offer letter, “Good Reason” shall mean your resignation
after one of the following conditions initially has come into existence without
your written consent: (i) a material diminution in your base salary or (ii) a
material diminution in your duties as Executive Vice President of Finance or,
following your appointment as Chief Financial Officer, as Chief Financial
Officer. A resignation for Good Reason will not be deemed to have occurred
unless you give the Company written notice of the condition within 90 days after
the condition initially comes into existence, the Company fails to remedy the
condition within 30 days after receiving your written notice and you actually
resign your employment within 60 days following the expiration of the Company’s
cure period.

 



 4

 

 

7.Fair Competition Agreement. As a material inducement for the Company to agree
to enter into an employment relationship with you on the terms set forth herein,
you agree to execute and comply with the Fair Competition Agreement attached
hereto as Exhibit A.

 

8.Company Policies and Procedures. Your employment will be subject to the
Company’s policies and procedures (whether as currently existing or to be
established in the future), as they may be amended, changed or discontinued at
any time and such other rules and regulations as may be adopted or amended in
the Company’s sole discretion.

 

9.Section 409A. The Severance Benefits and other payments under this offer
letter triggered on a termination of employment shall begin only after the date
of your “separation from service” (determined as set forth below), which occurs
on or after date of the termination of your employment, and shall be subject to
the provisions of this Section 9. The intent of the parties is that payments and
benefits under this offer letter comply with, or are exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this offer letter shall be
interpreted to be in compliance therewith. For purposes of Section 409A, your
right to receive any installment payments pursuant to this offer letter will be
treated as a right to receive a series of separate payments. Neither the Company
nor you shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by Section
409A.

 

If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments shall be made on the dates and terms set
forth in this offer letter.

 



 5

 

 

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then: (i) each
installment of the Severance Benefits that, in accordance with the dates and
terms set forth in this offer letter, will in all circumstances, regardless of
when the “separation from service” occurs, be paid within the short-term
deferral period (as defined in Section 409A) shall be treated as a “short-term
deferral” within the meaning of Treasury Regulation Section 1.409A-l(b)(4) to
the maximum extent permissible under Section 409A and shall be paid on the dates
and terms set forth in this offer letter; and (ii) each installment of the
Severance Benefits that is not described in clause (i) above and that would,
absent this clause (ii), be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such “separation from service” (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your “separation from service” and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth in this offer letter; provided, however, that the preceding
provisions of this clause (ii) shall not apply to any installment of the
Severance Benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-l(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the “separation
from service” occurs.

 

The determination of whether and when your “separation from service” from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section l.409A-1(h). Solely for
purposes of this paragraph, “Company” shall include all persons with whom the
Company would be considered a single employer under Section 414(b) and 414(c) of
the Code.

 

All reimbursements and in-kind benefits provided under this offer letter shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (1) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this offer letter), (2) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (3) the reimbursement of any eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (4) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

Notwithstanding any other provision of this offer letter, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if any provisions of this offer letter are determined to constitute
deferred compensation subject to Section 409A but do not satisfy an exemption
from, or the conditions of, that section. If either you or the Company
reasonably determines that any payment to you will violate Section 409A, you and
the Company agree to use reasonable best efforts to restructure the payment in a
manner that is either exempt from or compliant with Section 409A to the extent
that the restructuring is consistent with the original economic intent of the
parties.  You and the Company agree to execute any and all amendments to this
offer letter (or any other applicable agreement) that are consistent with the
original economic intent of the parties and promote compliance with the
distribution provisions of Section 409A in an effort to avoid or minimize, to
the extent allowable by law, the tax (and any interest or penalties thereon)
associated with Section 409A.  If it is determined that a payment to you was (or
may be) made in violation of Section 409A, the Company will cooperate, to the
extent commercially reasonable, with any effort by you to mitigate the tax
consequences of such violation, including cooperation with your participation in
any IRS voluntary compliance program or other correction procedure under Section
409A that may be available to you; provided, that such correction is consistent
with the commercial intent of the parties hereunder; provided, further, that in
no event shall the Company be obligated to incur any material cost in connection
with its obligations under this sentence.

 



 6

 

 

10.Section 280G. Notwithstanding any other provision of this letter or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or any of its affiliates to
you or for your benefit pursuant to the terms of this letter or otherwise
(“Covered Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code, and would, but for this paragraph be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any such reduction shall be made by the Company in its sole
discretion consistent with the requirements of Section 409A. Any determination
required under this paragraph, including whether any payments or benefits are
parachute payments, shall be made by the Company in its sole discretion. You
shall provide the Company with such information and documents as the Company may
reasonably request in order to make a determination under this paragraph. The
Company’s determinations shall be final and binding on the Company and you.

 

11.Notices. All notices or other communications required or permitted to be
given under this offer letter shall be in writing and shall be deemed to have
been duly given when delivered personally or one business day after being sent
by a nationally recognized overnight delivery service, charges prepaid. Notices
also may be given electronically via PDF and by email and shall be effective on
the date transmitted if confirmed within 48 hours thereafter by a signed
original sent in the manner provided in the preceding sentence. Notice to you
shall be sent to your most recent residence and personal email address on file
with the Company. Notice to the Company shall be sent to the Company email
address of the Chief Executive Officer.

 

12.Entire Agreement; Miscellaneous. This offer letter, together with the
Incentive Plan, any equity award agreements referenced herein and the Fair
Competition Agreement, constitutes the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. The terms of this offer
letter may only be modified in a specific writing signed by you and an
authorized representative of the Company. The invalidity or unenforceability of
any provision or provisions of this offer letter will not affect the validity or
enforceability of any other provision hereof, which will remain in full force
and effect. Any disputes arising out of or related to this offer letter or your
employment with the Company will be subject to the dispute resolution provisions
in the Fair Competition Agreement, and this offer letter shall be governed by
and construed in accordance with the governing law provision set forth in the
Fair Competition Agreement. In the event of any conflict between any of the
terms in this offer letter and the terms of any other agreement between you and
the Company, the terms of this offer letter will control. By entering into this
offer letter and commencing employment with the Company, you represent that you
are not bound by any employment contract, restrictive covenant or other
restriction that prevents you from entering into employment with or carrying out
your responsibilities for the Company, or which is in any way inconsistent with
this offer letter. This offer letter is binding on and may be enforced by the
Company and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. In addition, the Company may
assign this offer letter or any and all rights, duties and obligations hereunder
to any subsidiary of the Company; provided that the Company hereby
unconditionally guarantees full payment of any payment obligations hereunder in
the event of such assignment; provided further that any payment made by any such
assignee shall offset any payment obligation of the Company. This offer letter
may be executed in any number of counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this offer letter by
facsimile or other electronic signature is legal, valid and binding for all
purposes.

 

[Remainder of page intentionally left blank]

 

 7

 

 

This offer of employment is contingent upon (x) your consent to a background
check, including a pre-employment drug screen, with results satisfactory to the
Company, and (y) your presentation of satisfactory documentation that
establishes identity and employment eligibility in accordance with the US
Immigration and Naturalization requirements.

 

We are very excited about having you join the Company and I anticipate that you
will make many important contributions to the Company and its strategic mission.
Please acknowledge your acceptance of this offer by returning a signed copy of
this offer letter.

 



  Very truly yours,   GTY Technology Holdings Inc.               By: /s/ Stephen
Rohleder

 

Accepted and agreed:       /s/ John Curran   John Curran  



 



[Signature page to Offer Letter – John Curran]

 

 

 

 



Exhibit A

Fair Competition Agreement

 

 



 

 

  

FAIR COMPETITION AGREEMENT

 

In consideration of the commencement of your employment with GTY Technology
Holdings Inc. and/or any of its current or future parents, subsidiaries,
affiliates, and/or successors (collectively, the “Company”), and the
compensation and other benefits you will receive from the Company (your
“Employment”), you agree, intending to be legally bound, as follows:

 

Acknowledgements and Representations

 

1.                  Supplemental Terms. You acknowledge that you have received a
separate offer letter (the “Offer Letter”) that sets forth the relevant terms
concerning your compensation arrangements with the Company. In the event of any
conflict between this Fair Competition Agreement (this “Agreement”) and the
Offer Letter, the terms of the Offer Letter shall govern.

 

2.                  Acceptance. You acknowledge that the Company considers the
protections provided by this Agreement to be necessary to safeguard its Customer
Confidences, Confidential Information, Intellectual Property, Customer
relationships (each as defined in this Agreement) and other business interests
and is willing to commence your Employment only if you agree to accept the
obligations set forth herein.

 

3.                  No Conflicting Obligations. You represent that you do not
have any contractual or other obligations that would conflict with your
Employment by the Company. In particular, you represent that you are not bound
by any agreement, understanding or other obligation (including, without
limitation, any non-competition or nonsolicitation agreement) with or to any
person or entity that prohibits you from accepting or continuing your Employment
by the Company and fully performing all your duties for the Company, except as
described on Annex A attached hereto. By executing this Agreement, you hereby
acknowledge and confirm that all business activities in which you are currently
participating and any boards on which you are serving are listed on Annex A
attached hereto, which outside activities are subject to the conditions imposed
on such activities in the Offer Letter.

 

4.                  Documents and Confidential Information Belonging to Former
Employers and Other Third Parties. You also represent that you have not taken or
retained, and do not have in your possession, any documents, in either
electronic or hard copy form, that belong to any former employer (which, for
purposes of this Agreement, shall include persons, corporations, and other
entities for which you have acted as an independent contractor or consultant)
and that you will not use or disclose in your work for the Company any trade
secrets or confidential information belonging to any former employer or other
third party.

 

At Will Employment and Notice Period

 

5.                  At Will Nature of Employment. You acknowledge that neither
the Offer Letter nor this Agreement gives you any right to employment or
continued employment with the Company and that, unless otherwise provided in
another writing executed by an officer of the Company and you, your Employment
with the Company shall be at the will of both the Company and you. This means
that you are free to resign at any time (subject to providing written notice
pursuant to any applicable Notice Period as set forth below), for any or no
reason, and, similarly, the Company is free to terminate your Employment at any
time, for any or no reason. Your Employment will continue in effect, however,
until terminated by either the Company or you.

 



 A-1 

 

 

6.                  Notice Period. (a) You understand and agree that you will
have access to Customer Confidences, Confidential Information, Intellectual
Property and Customer relationships belonging to the Company. You recognize and
agree that it is reasonable and necessary for the Company to protect such
Customer Confidences, Confidential Information, Intellectual Property, and
Customer relationships and to provide a smooth transition if you choose to leave
the Company. Consequently, you agree to provide the Company with one month of
prior notice (the “Notice Period”), in writing. If such notice is provided to
the Company prior to the bonus payment date for that year, (i) you shall not be
entitled to receive any annual or long-term incentive compensation award for
that year and (ii) vesting of deferred amounts not yet vested shall cease upon
notice of your intent to terminate your employment. 

 

(b)               If, at the time you provide notice in accordance with this
paragraph 6, you intend or contemplate alternative employment, you also agree to
provide sufficient details, in writing, about such alternative employment to
allow the Company to meaningfully exercise its rights under this paragraph 6.

 

(c)               During the Notice Period, you will: (i) perform any reasonable
duties and responsibilities the Company requests; (ii) devote all of your
working time, labor, skill and energies to the business and affairs of the
Company; (iii) be paid your base salary; and (iv) be entitled to continue to
participate in the Company’s employee benefit plans as provided for herein.
After you have given notice of your resignation, the Company may, at any time
during the Notice Period and in its sole and absolute discretion, (A) elect to
place you on paid leave for all or any part of such Notice Period, subject to
applicable law, (B) relieve you of some or all of your duties as an employee of
the Company and/or exclude you from its premises or (C) shorten or eliminate the
Notice Period and accelerate the date on which your resignation will be
effective without any obligation to compensate you for the period between the
date that the Company effected the acceleration of the effective date of your
resignation and the date on which the Notice Period was originally due to end.
For the avoidance of doubt, you agree that the taking of any action described in
the preceding sentence by the Company shall not constitute a breach of this
Agreement or your Offer Letter.

 

(d)               You further agree that during your Employment, including
during the Notice Period, whether or not the Company requires you to work during
the Notice Period, you will not provide services for any Competitor including,
without limitation, engaging in, directly or indirectly, or managing or
supervising personnel engaged in, any activity (i) which is similar or
substantially related to any activity in which you were engaged, in whole or in
part, at the Company; (ii) for which you had direct or indirect managerial or
supervisory responsibility at the Company; or (iii) which calls for the
application of the same or similar specialized knowledge or skills as those used
by you in your activities with the Company. For purposes of this Agreement, a
“Competitor” means a business enterprise that (A) engages in any activity, (B)
proposes to engage in any activity or (C) owns or controls a significant
interest in or is a subsidiary or affiliate of any entity, which, in either
case, competes with or proposes to compete with any activity in which the
Company is engaged, such as, without limitation, developing and licensing
software for federal, state and local governments and governmental agencies.

 



 A-2 

 

 

Duties

 

7.                  Nature of Duties. You agree to devote your full working time
and efforts to the business and affairs of the Company (which may include
service to its affiliates) on a full-time basis and will at all times
faithfully, industriously and to the best of your ability, experience and
talent, perform all duties that may be required of you. Except to the extent
expressly permitted in your Offer Letter, during your Employment, you shall not
engage in any other business activities without the prior written consent of the
Company. In particular, during your Employment, you agree not to work for or
assist, whether or not for profit or personal gain, any Competitor or engage in
any business or activity that is similar to or competes directly or indirectly
with the Company or is inimical to the best interests of the Company or that
would interfere with your ability to work for the Company on a full-time basis.

 

8.                  Duty to Disclose Business Opportunities.
During your Employment, you shall (a) promptly disclose to the Company all
business opportunities that are presented to you in your capacity as an officer
or employee of the Company or that are of a similar nature to the Company’s
existing business or a type of business the Company is currently developing or
considering and (b) not usurp or take advantage of any such business opportunity
personally or assist any third party in doing so without first offering such
opportunity to the Company. 

 

9.                  Compliance with Company’s Policies and Practices. During
your Employment, you agree to observe and comply with all rules, regulations,
policies and practices in effect or adopted by the Company at this time or in
the future.

Confidentiality, Non-Disclosure and Intellectual Property

 

10.              Customer Confidences. As used in this Agreement, “Customer”
means any person, corporation or other entity (a) for which the Company has
performed any services or to which it has sold any products, (b) with which it
has engaged in any business activity or (c) from which the Company has actively
solicited business or discussed other business arrangements in the year
preceding the termination of your Employment. The Company’s Customers expect
that the Company will hold all business-related information about them,
including the fact that they are doing or are considering doing business with
the Company and the specific matters on which they are or may be doing business,
in the strictest confidence (“Customer Confidences”). You acknowledge that,
during the course of your Employment, you will have access to such Customer
Confidences. You also acknowledge and agree that all relationships with
Customers that you initiate or develop during your Employment with the Company
belong to the Company, not to you personally.

 

11.              Confidential Information. You acknowledge that, during the
course of your Employment, you will have access to information relating to the
Company’s business that provides the Company with a competitive advantage, is
not generally known by persons outside the Company and could not easily be
determined or learned by someone outside the Company (“Confidential
Information”). Such Confidential Information, whether or not explicitly
designated as confidential, includes both written information and information
not reduced to writing and includes but is not limited to information about
Customers, trade secrets, internal corporate policies and strategies, pricing,
financial and sales information, personnel information, forecasts, formulas,
compilations, software programs, data, databases, directories, research, client
lists and business and marketing plans, and any modifications or enhancements of
any of the foregoing. You further agree that if you previously rendered services
to the Company (e.g., as an independent contractor or consultant) or otherwise
gained knowledge of Customer Confidences and/or Confidential Information (e.g.,
by executing a Non-Disclosure Agreement prior to your rendering services to the
Company in any capacity), your obligations under any such agreement between you
and the Company to preserve Customer Confidences and/or Confidential Information
shall remain in full force and effect pursuant to the applicable terms contained
therein.

 



 A-3 

 

 

12.              Duty to Preserve Customer Confidences and Confidential
Information. You agree not to use or disclose, without the prior written consent
of the Company, both during and after your Employment with the Company, Customer
Confidences and Confidential Information, except as may be necessary in the good
faith performance of your duties to the Company or as permitted by paragraphs 24
and 25 hereof.

 

13.              Company Documents. You acknowledge that all documents, in hard
copy or electronic form, received, created or used by you in connection with
your Employment with the Company, other than those relating solely to your
personal compensation and benefits, are and will remain the property of the
Company. You agree to return and/or cooperate in permanently deleting all such
documents (including all copies) promptly upon the termination of your
Employment and agree that, during or after your Employment, you will not, under
any circumstances, without the written consent of the Company, disclose those
documents to anyone outside the Company or use those documents for any purpose
other than the advancement of the Company’s interests, or as permitted by
paragraphs 24 and 25 hereof. You further understand and agree that you are
prohibited from searching for, accessing, viewing, printing, transferring and/or
using documents, e-mails, and any other data stored on any of the Company’s
computer systems in the absence of a legitimate business need or Company
objective, and any such actions or use will be considered unauthorized.

 

14.              Obligation to Return Signed Termination Certificate Upon
Termination. Upon termination of your Employment, you will be asked to
participate in an exit interview and to sign and deliver a “Termination
Certificate,” the form of which is attached hereto as Annex B. If you do not
attend an exit interview, you are still obligated to sign and deliver the
Termination Certificate. Your failure to sign the Termination Certificate,
however, shall not affect any of your obligations under this Agreement.

 

15.              Intellectual Property. (a) You agree to fully and promptly
disclose to the Company, without additional compensation, all ideas, original or
creative works, inventions, discoveries, computer software or programs, trading
strategies, statistical and economic models, improvements, designs, formulae,
processes, production methods and technological innovations, whether or not
patentable or copyrightable, which, during your Employment with the Company, are
made, conceived or created by you, alone or with others, during or after usual
working hours, either on or off the job, and which are related to the business
of the Company or which relate in any way to the work performed by you for the
Company (“Intellectual Property”). You acknowledge that the Company owns all
such Intellectual Property rights as works made for hire to the fullest extent
of the law. For the avoidance of doubt, you hereby assign to the Company all
such Intellectual Property rights in any and all media now known or hereafter
developed, along with all existing causes of action, known or unknown.

 

(b) You agree, at any time during or after your Employment, to sign all papers
and do such other acts and things, at the Company’s expense, as the Company
deems necessary or desirable and may reasonably require of you to protect the
Company’s rights to such Intellectual Property, including applying for,
obtaining and enforcing patents or copyrights with respect to such Intellectual
Property in any and all domestic and overseas jurisdictions.

 



 A-4 

 

 

Restrictive Covenants

 

16.              Nature of Company’s Business. You acknowledge that the Company
is engaged in a highly competitive business and that the preservation of its
Customer Confidences and Confidential Information is critical to the Company’s
continued business success. You also acknowledge that the Company’s
relationships with its Customers are extremely valuable and that, by virtue of
your Employment with the Company, you have had or may have contact with those
Customers and that, if so, you must always act in the best professional manner
and are being compensated to develop relationships with Customers on behalf of
and for the benefit of the Company. As a result, your engaging in or working for
or with any business which is directly or indirectly competitive with the
Company would cause the Company great and irreparable harm if not done in strict
compliance with this Agreement.

 

17.              Covenant Not to Compete. You acknowledge that the Company is in
a highly competitive industry and that your leaving the Company to join a
competing business would jeopardize the Company’s Customer Confidences,
Confidential Information, Intellectual Property and Customer relationships.
Accordingly, you agree that:

 

(a)               Subject to the provisions below, during your Employment with
the Company, and for the applicable Non-Compete Period (as defined below), and
in consideration for the payments provided for below (excluding, for the
avoidance of doubt, any payment in the event your Employment is terminated for
Cause (as defined below)), you will not directly or indirectly work for or with,
own, invest in, render any service or advice to or otherwise assist (in each
case, whether or not for compensation) or act as an officer, director, employee,
partner or independent contractor for any Competitor in the United States or any
foreign country. You acknowledge that, given the nature of the Company’s
business and the geographical market of the Company combined with your role and
responsibilities, the geographical area of the United States or any foreign
country and the Non-Compete Period are both reasonable.

 

(b)               To the extent that, at the time of the termination of your
Employment, you intend to work for or provide services to a Competitor or any
arguably competing business, you agree to provide the Company at the time of
such termination with at least two weeks’ advance written notice of your
intention to do so. You also agree that, should you consider working for any
Competitor or arguably competing business at any time during the applicable
Non-Compete Period, you will provide the Company with at least two weeks’
advance written notice of your intention to do so. The notices contemplated by
this paragraph shall be delivered by you in writing to the attention of the
Chief Executive Officer of the Company.

 

(c)               If your Employment with the Company is terminated due to your
voluntary resignation with the Company following which you are not entitled to
receive severance benefits pursuant to the terms of your Offer Letter (i.e., a
resignation by you without Good Reason (as defined in the Offer Letter)) (a
“Non-Severance Resignation”), the Company agrees that the covenant not to
compete set forth in paragraph 17(a) shall apply only during the period or
periods of the applicable Non-Compete Period that the Company, in its sole
discretion, elects to pay you (in accordance with the Company’s normal payroll
practices) an amount equal to your regular base salary in effect on the
effective date of your Non-Severance Resignation from the Company (the
“Non-Compete Payments”). In the event the Company elects to make the Non-Compete
Payments, you will be required to execute and not revoke a general release of
claims in a standard form utilized by the Company as a condition to your receipt
of the Non-Compete Payments. The release must become effective within thirty
(30) days following the date the Company notifies you of its intent to enforce
the provisions of paragraph 17(a). The Company will determine the timing and
duration of the Non-Compete Payments, although in no event will the duration of
such payments extend beyond the end of the applicable Non-Compete Period. The
Company shall have the right at any time during the Non-Compete Period to invoke
its right to make the Non-Compete Payments. For example, if at the time of your
termination of Employment, you notify the Company of your intent to go to a
non-competing entity, the Company may elect not to make Non-Compete Payments.
If, however, you decide later in the Non-Compete Period to go to a Competitor,
you must notify the Company in accordance with paragraph 17(b) above, and the
Company shall then have the right to elect to make the Non-Compete Payments for
a period lasting no longer than the remainder of the Non-Compete Period. In any
instance where the Company has the right to elect to make the Non-Compete
Payments, it must do so within fifteen (15) business days of the Company’s
receipt of your written notice of your intent to resign or your intent to go to
a competing entity, as the case may be. If during any period(s) the Company is
making Non-Compete Payments, you perform services for and receive compensation
from a non-competing entity, you shall notify the Company of such compensation,
and the Company shall be entitled to offset such amounts against the Non-Compete
Payments.

 



 A-5 

 

 

(d)               If your Employment is terminated by the Company for Cause (as
defined in the Offer Letter), the terms of paragraph 17(a) will apply for the
duration of the applicable Non-Compete Period and you shall not be entitled to
any Non-Compete Payments.

 

(e)               For purposes of this Agreement, the Non-Compete Period means:
(i) if you resign for Good Reason, the period of time during which you are
entitled to receive severance payments from the Company as set forth in your
Offer Letter, but in no event beyond the period of time permitted by applicable
law; (ii) if your employment is terminated by the Company for Cause, six (6)
months from the effective date of your termination; and (iii) in the event of a
Non-Severance Resignation, not more than six (6) months from the effective date
of such resignation.

 

18.              Non-Solicitation of Customers. You acknowledge that, by virtue
of your Employment by the Company, you have gained or will gain knowledge of the
identity, characteristics and preferences of the Company’s Customers, among
other Customer Confidences and Confidential Information, and that you would
inevitably have to draw on such information if you were to solicit or service
the Company’s Customers on behalf of a Competitor. Accordingly, you agree that
during your Employment by the Company (including during any applicable Notice
Period), and for twelve (12) months following the termination of that Employment
for any reason (the “Restricted Period”), you will not, on your own behalf or
behalf of anyone else, directly or indirectly, solicit the business of, or
direct tailored advertisements to, actual or prospective Customers of the
Company (a) as to which you performed services or had direct contact, or (b) as
to which you had access to Customer Confidences or Confidential Information
during the course of your Employment by the Company. You further agree that
during the Restricted Period, you will not provide services that are the same as
or similar to those provided by the Company or encourage or assist any person or
entity in competition with the Company to solicit, service, or direct tailored
advertisements to any actual or prospective Customer of the Company covered by
the previous sentence of this section, or otherwise seek to encourage or induce
any such Customer to cease doing business with, or reduce the extent of its
business dealings with, the Company. The prohibitions contained in this section
shall not, however, apply to any Customers you developed without any substantial
assistance from the Company, provided you so demonstrate in writing during your
Employment with the Company.

 



 A-6 

 

 

19.              Non-Solicitation of Employees. You also agree that, during the
Restricted Period, you will not, directly or indirectly, solicit, hire or seek
to hire (whether on your own behalf or on behalf of some other person or entity)
any person who is at that time (or was during the prior six (6) months) an
employee, consultant, independent contractor, representative or other agent of
the Company. Nor will you during the Restricted Period, directly or indirectly,
on your own behalf or on behalf of any other person, entity or organization,
induce or encourage any employee, consultant, independent contractor,
representative or other agent of the Company to terminate or reduce his or her
employment or other business relationship or affiliation with the Company. Nor
will you directly or indirectly assist any third party in doing what you
yourself are prohibited from doing under this paragraph.

 

20.              Non-Disparagement. Except as otherwise permitted by this
Agreement or applicable law, you agree that during your Employment with the
Company and at all times thereafter you will not make disparaging or defamatory
comments regarding the Company or its owners, members, directors, officers,
employees, shareholders, agents, representatives or others with whom the Company
has a business relationship as of the date of termination of your Employment or
make any public statements that are intended to, or can reasonably expected to,
damage the reputations of any of such entities or persons.

 

21.              Tolling. In the event that you violate any of the preceding
provisions of the Restrictive Covenants sections of this Agreement, the time
periods set forth in those sections shall be extended for the period of time you
remain in violation of the provisions.

 

Arbitration

 

22.              (a) It is understood and agreed between the parties hereto that
any and all claims, grievances, demands, controversies, causes of action or
disputes of any nature whatsoever (including, but not limited to, tort and
contract claims, and claims based upon any law, statute, order, or regulation)
arising out of, in connection with, or in relation to (i) the interpretation,
performance or breach of this Agreement, (ii) your Employment by the Company,
(iii) the termination of your Employment with the Company, and (iv) the
arbitrability of any claims under or relating to this Agreement, shall be
resolved by final and binding arbitration. This agreement to arbitrate expressly
includes, but is not limited to, claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, as amended, Section 1981
of the Civil Rights Act of 1866, the Family and Medical Leave Act, as amended,
the Employee Retirement Income Security Act, as amended, the Fair Labor
Standards Act, as amended, and any similar federal, state, local or municipal
law, statute or regulation.

 

(b)                  The forum for any arbitration under this Agreement shall be
final and binding arbitration under the auspices of JAMS in Boston,
Massachusetts.

 

(c)                  The arbitration shall be conducted in accordance with the
then-existing JAMS Employment Rules and Procedures, except to the extent such
rules conflict with the procedures set forth in this paragraph, in which case
these procedures shall govern. Any such arbitration shall be before one
arbitrator. The parties shall select a mutually acceptable retired judge from
the panel of arbitrators serving with any of JAMS’s offices, but in the event
the parties cannot agree on an arbitrator, the Administrator of JAMS shall
appoint a retired judge from such panels (the arbitrator so selected or
appointed, the “Arbitrator”). The Arbitrator shall render an award and a
written, reasoned opinion in support thereof. The Arbitrator shall have power
and authority to award any appropriate remedy (in law or equity) or judgment
that could be awarded by a court of law in the Commonwealth of Massachusetts,
and, upon good cause shown, the Arbitrator shall afford the parties adequate
discovery, including deposition discovery.

 



 A-7 

 

 

(d)                  The dispute resolution process shall be strictly
confidential. Neither party shall disclose the existence, content, or results of
any arbitration hereunder without the prior written consent of all parties,
except as required by applicable law. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all proceedings
pursuant to this Agreement. The Arbitrator shall be bound by and shall strictly
enforce the terms of this paragraph 22 and may not limit, expand or otherwise
modify its terms. The Arbitrator shall make a good faith effort to apply the
substantive law (and the law of remedies, if applicable) of the Commonwealth of
Massachusetts, or federal law, or both, as applicable, without reference to
conflicts of laws provisions. The Arbitrator shall be bound to honor claims of
privilege or work-product doctrine recognized at law, but the Arbitrator shall
have the discretion to determine whether any such claim of privilege or
work-product doctrine applies. The award rendered shall be final and binding
upon the parties, and judgment upon the award may be entered in any court having
jurisdiction thereof.

 

(e)                  Claims must be brought by either you or the Company in your
or its individual capacity, not as plaintiffs or class members in any purported
class or collective proceeding, and the Arbitrator shall not have the power to
hear the arbitration as a class or collective action. To the maximum extent
permitted by law, both you and the Company waive the right to bring, maintain,
participate in, or receive money from any class, collective or representative
proceeding. The parties intend this arbitration provision to be valid,
enforceable, irrevocable and construed as broadly as possible.

 

(f)                   Each party shall bear its own fees and expenses with
respect to this dispute resolution process and any litigation related thereto
and the parties shall share equally all fees and expenses, in accordance with
the JAMS Employment Rules and Procedures, unless prohibited by applicable law.

 

Other Terms

 

23.              In the twelve (12) months following the termination of your
Employment with the Company, in the event you seek or obtain employment or
another technology company other than the Company, you agree to provide that
person or entity with a copy of this Agreement. You also agree to notify the
Company in writing, as far in advance as is reasonably practicable, of the
details of such employment or business affiliation. You also agree that the
Company may provide a copy of this Agreement to any such person or entity.

 

24.              Nothing in this Agreement restricts or prohibits you from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing Confidential Information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including without limitation, the U.S. Securities and Exchange
Commission or the Financial Industry Regulatory Authority (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation. You do
not need the prior authorization of the Company to engage in conduct protected
by this paragraph, and you do need to notify the Company that you have engaged
in such conduct. This Agreement does not limit your right to receive an award
from any Regulator that provides awards for providing information relating to a
potential violation of the law.

 



 A-8 

 

 

25.              Pursuant to the Defend Trade Secrets Act of 2016,
non-compliance with the confidentiality provisions of this Agreement shall not
subject you to criminal or civil liability under any Federal or State trade
secret law for the disclosure of a Company trade secret: (i) in confidence to a
Federal, State or local government official, either directly or indirectly, or
to an attorney in confidence solely for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or other proceeding, provided that any complaint or
document containing the trade secret is filed under seal; or (iii) to an
attorney representing you in a lawsuit for retaliation by the Company for
reporting a suspected violation of law or to use the trade secret information in
that court proceeding, provided that any document containing the trade secret is
filed under seal and you do not disclose the trade secret, except pursuant to
court order.

 

26.              You acknowledge that the restrictions contained in this
Agreement are fair, reasonable and necessary for the protection of the
legitimate business interests of the Company, and that, in the event of any
actual or threatened breach by you, the Company will suffer serious, irreparable
and substantial harm to its business and interests, the extent of which may be
difficult to determine and impossible to fully remedy by an action at law for
momentary damages. You therefore consent to the entry of a restraining order,
preliminary injunction or other preliminary, provisional or permanent court
order to enforce this Agreement and expressly waive any security that might
otherwise be required in connection with such relief, and you further agree that
the dispute resolution process set forth in paragraph 22 of this Agreement in no
way limits the Company’s right to obtain any preliminary, provision or permanent
relief as may be necessary to protect the Company’s rights and interests. You
also agree that any request for such relief by the Company shall be in addition
and without prejudice to any claim for monetary damages which the Company might
elect to assert. In the event you violate any provision of this Agreement, the
Company shall be entitled to recover all costs and expenses of enforcement,
including reasonable attorneys’ fees.

 

27.              In the event of litigation arising from or related to the terms
of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other expenses.

 

28.              If any provision of this Agreement is held to be unenforceable
by a court or other decision-maker, the remaining provisions shall be enforced
to the maximum extent possible. If a court or other decision-maker should
determine that any portion of this Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.

 

29.              This Agreement represents the entire agreement of the parties
with respect to the subject matter covered, supersedes any and all prior written
or oral agreements and cannot be modified except in a writing signed by both
parties. The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach.

 

30.              This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns. Neither a formal
assignment nor notice to you shall be required. This Agreement shall be binding
upon you and your heirs, executors, administrators and legal representatives.
However, your duties and obligations hereunder are personal and shall not be
assignable or delegable by you in any manner whatsoever.

 



 A-9 

 

 

31.              This Agreement shall be construed in accordance with the laws
of the Commonwealth of Massachusetts, without regard to the state’s principles
of conflict of laws.

 

32.              Any notice required or permitted to be given under this
Agreement shall be in writing and sent by both email and certified mail, return
receipt requested. If the notice is from you to the Company, it shall be sent to
the Chief Executive Officer of the Company. If sent by the Company to you, such
notice shall be sent to your last known email and home addresses.

 

33.              This Agreement may be executed by fax or email and/or in
multiple counterparts, each of which shall be deemed an original.

 

34.              The parties waive the right to a jury trial to the maximum
extent permitted by law.

 

35.              You acknowledge that you understand the terms and conditions
set forth in this Agreement and have had adequate time to consider whether to
agree to them and to consult a lawyer or other advisor of your choice if you
wish to do so.

 

(Signature page follows)

 

 A-10 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of this 29th day
of July, 2019.

 





  THE COMPANY           By:  /s/ Stephen Rohleder    

 

  Printed Name: Stephen Rohleder

 

          Title:  Chief Executive Officer               EMPLOYEE           By: 
/s/ John Curran           Printed Name:  John Curran

  

 A-11 

 

ANNEX A

 

Description of Restrictive Agreements

 

 

 

 

 

 

 

 

 

 

 

Description of Current Outside Business Activities or Board Service

(Covered activities include: (1) Service on a board of directors similar body
such as advisory committee, creditors committee, oversight or management body or
investment board of any entity (including charitable, civic, religious,
fraternal and other nonprofit organizations, etc.) whether or not compensation
is received; (2) Outside securities sales activities, including involvement in
private placements or offerings, are prohibited whether or not they involve
compensation in any form; and (3) Outside business activities for which any
compensation is received.) (Include the name of the outside entity/employer,
type of business performed, type and method of compensation (if any), the
estimated amount of time to be dedicated to the outside activity and any
potential conflicts of interest that may arise). Note: Certain outside business
activities and board service will require the approval of the Company’s Board of
Directors or other individuals or committees.

 

 A-12 

 

 

ANNEX B

 

TERMINATION CERTIFICATE

 

The undersigned hereby certifies as follows:

 

1. When I signed the Fair Competition Agreement dated as of _________ (the
“Agreement”), I read and understood the terms contained therein. I have now
reviewed the Agreement again as part of my exit interview, and I fully
understand the terms thereof and my continuing obligations thereunder, including
my obligations (a) not to use for personal benefit or disclose to others any
Confidential Information (as defined in the Agreement), and (b) to assign to the
Company all rights (if any) that I may have acquired in any Intellectual
Property (as defined in the Agreement).

 

2. I have fully complied with the terms of the Agreement, including the return
of any documents and other tangible materials of any nature pertaining to my
employment by GTY Technology Holdings Inc. (the “Company”).

 

3. I recognize that the unauthorized taking of any Confidential Information or
Intellectual Property is a crime, and that any unauthorized taking of
Confidential Information or Intellectual Property may also result in civil
liability.

 

4. The Company may notify my new employer of (a) the general nature or subject
matter of the Confidential Information (without actually disclosing such
Confidential Information) to which I had access while employed by the Company,
and (b) my continuing obligations under the Agreement to keep such Confidential
Information in confidence, and not to disclose or use such Confidential
Information without the Company’s prior written consent.

 

5. Attached hereto is a complete list of all Intellectual Property which, under
the terms of the Agreement, I have assigned to the Company. If no such list is
attached, I represent that during my employment I did not make, conceive, reduce
to practice or develop, either alone or jointly with others, any Intellectual
Property.

 

6. I understand and acknowledge that should I fail to comply with my obligations
under the Agreement, the Company shall have, in addition to a claim for damages,
the right to obtain an injunction prohibiting me from disclosing Confidential
Information to a third party or using any Intellectual Property.

 



Employee Signature:     Witnessed by:             Print Name:     Print Name:  
          Date:     Date:  

 



 



 A-13 

